Citation Nr: 1760349	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-15 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral pes planus, bilateral hallux valgus with degenerative changes, and bilateral second to fifth hammertoe deformities (claimed as a bilateral foot condition). 

2.  Entitlement to service connection for a bilateral foot disorder, to include pes planus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1980 to April 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs, Regional Office, located in Detroit, Michigan (RO), which declined to reopen the previously denied claim for bilateral foot condition. 

In July 2017, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder.   

The records contains of a December 2017 waiver of initial consideration of additional evidence associated with the claims folder since an April 2014 statement of the case.  

The issue of entitlement to service connection for a bilateral foot disorder, to include pes planus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for a bilateral foot condition, identified as pes planus, hallux valgus with degenerative changes, hammertoe deformities with callous, was denied in a May 2009 rating decision that was not appealed. 

2.  Evidence received since the May 2009 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria to reopen a previously denied claim for entitlement to service connection for bilateral pes planus, bilateral hallux valgus with degenerative changes, and bilateral second to fifth hammertoe deformities, claimed as a bilateral foot condition, have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision to reopen the Veteran's claim and to remand the claim on the merits, further discussion of VA's duties to notify and assist the claimant with respect to the claims to reopen is not necessary.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). 

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103 (2017).  The exception to this rule is 38 U.S.C. § 5108 (2012), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the RO's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C. §§ 5108, 7104 (West 2012) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the file shows the previous denial of entitlement to service connection for a bilateral foot condition in May 2009 was based on a determination that the evidence of record failed to demonstrate that the Veteran's pre-existing bilateral foot condition was aggravated by his period of service.  The May 2009 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination is final.  38 C.F.R. §§ 3.156 (b), 20.1103. 

The evidence received since the May 2009 decision includes in pertinent part, the Veteran's lay testimony that he did not have foot pain prior to his enlistment into service, but as a result of his service, he developed constant bilateral foot.  The Veteran believed that physical training in combat boots aggravated his pre-existing foot condition during his period of service.  See July 2017 Board hearing transcript.  The Veteran has also submitted additional lay statements from friends and family, in which they attest that following his period service, the Veteran had difficulty with walking as result of bilateral foot problems.  

This lay evidence goes towards the element of aggravation which was not previously present, and as such, it is sufficient to reopen the previously-denied claim.  Assuming its credibility for the purpose of establishing whether new and material evidence has been submitted, the foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).


ORDER

As new and material evidence has been received, reopening of the claim for service connection for a bilateral foot condition is granted.


REMAND

Although the Board has reopened the claim for service connection for a bilateral foot condition that does not end the inquiry.  Rather, consideration of the claim on the merits is required.  The Board finds that additional development is necessary prior to adjudication of the claim.

The Veteran's February 1980 enlistment report of medical examination shows that he was noted as having hammertoe deformities of first to fourth toes, bunions, and pes planus, bilaterally.  His bilateral foot condition resulted in a level "2" severity for lower extremities on the PULHES, which indicates that the Veteran might require some activity limitations because of the physical defect.  Therefore, the presumption of soundness is rebutted and the Veteran's bilateral pes planus, hammertoes, and bunions, existed prior to his service. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet App.231, 234 (2012); see also 38 U.S.C. § 1111 (2012) (presumption of sound condition).  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 F.3d at 1096; see 38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017).  In such claims, the veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  If the veteran meets his burden of demonstrating an increase in disability during service, the preexisting condition is presumed to have been aggravated in service, and the burden is on the Secretary to rebut the presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To rebut the presumption, the Secretary must show, by clear and unmistakable evidence that the worsening of the preexisting condition was due to the natural progress of the condition.  Horn, 25 Vet. App. at 235 n.6. 

The Veteran contends, and testified before the undersigned, that his bilateral foot condition was worsened during his period of service.  The Veteran reported that physical training in combat boots aggravated his pre-existing foot condition during his period of service.  The Veteran has submitted lay statements from friends and family that attest that following his separation from service, the Veteran had difficulty with walking because of foot problems.  Such lay evidence suggests the Veteran's pre-existing bilateral foot disorder increased in severity during his period of service, and a presumption of aggravation has been establisted. 

The Veteran was afforded a VA foot examination in February 2009.  The examiner concluded that it was less likely than not that the Veteran's bilateral pes planus, hallux valgus with degenerative changes, hammertoes with callous formations was caused or aggravated by his military service.  The examiner noted that the Veteran had bilateral foot disorders prior to entering the military as documented on his enlistment examination and service treatment records shortly thereafter.  The examiner did not provide any further statement explaining how the Veteran's pre-existing bilateral foot disorders were not aggravated by his period of service.  As such, the Board finds that the medical opinion is inadequate on whether the Veteran's preexisting bilateral foot condition was aggravated beyond the natural progression of the disease by his period of service. 

In light of the foregoing, the Board finds that another opinion is necessary to assist the Board in determining whether the Veteran is entitled to service connection for a bilateral foot disorder on a basis of aggravation in service. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to identify any outstanding relevant medical treatment for foot disorder, and furnish appropriate authorization for the release of these medical records.

2. Update claims folder with the Veteran's VA treatment records dated since November 2016.  

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral foot disorder.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted. 

The examiner should diagnose all current bilateral foot disorders.  If there are different diagnoses than those of record, to include pes planus, hallux valgus, hammer toes (as diagnosed in February 2009) the examiner should attempt to reconcile the diagnoses.

In regard to bilateral pes planus, hammertoes, and bunions, is it at least as likely as not (a 50 percent or better probability) that the Veteran's preexisting bilateral pes planus, hammertoes, and bunions underwent a permanent increase in severity (as opposed to a temporary flare-up) during his active duty military service?  If yes, is it clear and unmistakable that the permanent increase in severity is due to the natural progression of the disability?

In regard to the bilateral hallux valgus with degenerative changes and additional diagnosed foot disorder (other than pes planus, hammertoes, and bunions), is it at least as likely as not (a 50 percent or better probability) that the diagnosed foot disorder was incurred in or a result of the Veteran's period of service?

The examiner should provide a thorough rationale for the conclusions reached.

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


